UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7281


WILLIAM T. COLEMAN,

                Plaintiff - Appellant,

          v.

WINTHROP POLICE DEPARTMENT; SERGEANT DEWAYNE BUNCH; UNKNOWN
WINTHROP POLICE DEPARTMENT DEFENDANTS, may be amended,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:12-cv-01915-JFA)


Submitted:   December 27, 2013            Decided:   January 16, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William T. Coleman appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Coleman v. Winthrop Police Dep’t, No.

0:12-cv-01915-JFA (D.S.C. July 29, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2